 


109 HR 4571 IH: To repeal a prohibition on the use of certain funds for tunneling in certain areas with respect to the Los Angeles to San Fernando Valley Motor Rail project, California.
U.S. House of Representatives
2005-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4571 
IN THE HOUSE OF REPRESENTATIVES 
 
December 16, 2005 
Mr. Waxman introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To repeal a prohibition on the use of certain funds for tunneling in certain areas with respect to the Los Angeles to San Fernando Valley Motor Rail project, California. 
 
 
1.Repeal of prohibitionThe second sentence of section 321 of the Department of Transportation and Related Agencies Appropriations Act, 1986 (99 Stat. 1287) is repealed.  
 
